NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4282-15T2




IN THE MATTER OF BRIAN
WILLIAMS, CAMDEN COUNTY
SHERIFF'S DEPARTMENT.
________________________________

           Submitted September 25, 2017 – Decided October 19, 2017

           Before Judges O'Connor and Vernoia.

           On appeal from the New Jersey Civil Service
           Commission, Docket No. 2015-2847.

           Christopher A. Orlando, County Counsel,
           attorney for appellant Camden County
           Sheriff's Department (Howard L. Goldberg,
           First Assistant County Counsel, on the
           brief).

           Alterman & Associates, LLC, attorneys for
           respondent Brian Williams (Jeffrey S.
           Ziegelheim, of counsel; Matthew R. Dempsky
           and Stuart J. Alterman, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney for New Jersey Civil Service
           Commission (Valentina M. DiPippo, Deputy
           Attorney General, on the statement in lieu
           of brief).

PER CURIAM
    We have been advised by the parties this matter has been

amicably adjusted between them and that they have stipulated to

the dismissal of this appeal.   Accordingly, the appeal is

dismissed with prejudice and without costs.




                                2                            A-4282-15T2